  Case: 4:20-cv-01632-JAR Doc. #: 9 Filed: 03/10/21 Page: 1 of 1 PageID #: 59


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 LAWRENCE L. HOWARD,                              )
                                                  )
                Movant,                           )
                                                  )
         v.                                       )             No. 4:20-CV-1632 JAR
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                Respondent.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on movant' s motion to proceed in forma pauperis on appeal.

After review of movant's financial information, the motion will be granted: Movant must pay an

initial partial filing fee of $49.50, which is twenty percent of his average monthly deposit. See 28

U.S.C. § 1915(b).

       Accordingly,

       IT IS HEREBY ORDERED that movant' s motion to proceed in forma pauperis on appeal

[ECF No. 7] is GRANTED.

       IT IS FURTHER ORDERED that movant must pay an initial filing fee of $49.50 of the

$505.00 appellate filing fee within thirty (30) days of the date of this Order. Movant is instructed

to make his remittance payable to "Clerk, United States District Court," and to include upon it: (1)

his name; (2) his prison registration number; (3) the case number; and (4) that the remittance is for

an appellate proceeding.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 10th day of March, 2021.



                                                 JO~SS
                                                 UNITED STATES DISTRICT JUDGE
